Case: 13-13392   Date Filed: 08/14/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13392
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:12-cv-00315-WTH-PRL



ROOSEVELT SIMMONS,

                                                            Plaintiff-Appellant,

                                  versus

K. CIMOCK,
Unit Manager,
FNU WILLIAMS,
Captain,
D.B. DREW,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 14, 2014)

Before JORDAN, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 13-13392        Date Filed: 08/14/2014       Page: 2 of 3


       Roosevelt Simmons, a federal prisoner proceeding pro se, appeals the

district court’s dismissal of his civil rights complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

alleging that the defendants, various prison officials and staff, illegally took a

sample of his DNA shortly after the commencement of his incarceration. Upon

review, 1 we affirm.

       The district court did not err in dismissing the complaint with prejudice

pursuant to Rule 12(b)(6) because the defendants were acting within the scope of

their authority in obtaining a DNA sample, see 42 U.S.C. § 14135a; 28 C.F.R.

§ 28.12, and Simmons has failed to show that the defendants’ actions violated any

clearly-established constitutional rights, see Andujar v. Rodriguez, 486 F.3d 1199,

1202-03 (11th Cir. 2007). Simmons argues the defendants should have sought to

obtain his DNA sample closer to his release date rather than shortly after his arrival

at the prison, but he has not shown any authority establishing this rule, nor has he

shown that a violation of this rule amounts to a constitutional violation sufficient to

support a claim under Bivens, 403 U.S. at 397. Accordingly, the defendants are

entitled to qualified immunity from Simmons’ claim, and the district court did not

err in dismissing the complaint. Moreover, the district court did not err in

       1
          We review de novo the grant of a motion to dismiss under Fed. R. Civ. P. 12(b)(6) for
failure to state a claim, accepting the complaint’s allegations as true and construing them in the
light most favorable to the plaintiff. Spain v. Brown & Williamson Tobacco Corp., 363 F.3d
1183, 1187 (11th Cir. 2004).


                                                 2
              Case: 13-13392    Date Filed: 08/14/2014   Page: 3 of 3


dismissing without leave to amend because Simmons never requested leave to

amend his complaint to remedy any deficiencies, see Access Now, Inc. v. Sw.

Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004), and because the record gives

no indication that an amendment would not have been futile, see Corsello v.

Lincare, Inc., 428 F.3d 1008, 1014 (11th Cir. 2005).

      AFFIRMED.




                                         3